Detailed Action
This is the final office action for US application number 16/008,627. Claims are evaluated as filed on January 4, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Cain and Lieberman teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicants argument that amended claims 1 and 17 distinguish over the art of Cain and Lieberman as the claimed location of the nut at the first end of the first arm was acknowledged by the Examiner as different but previously unclaimed (Remarks p. 13), Examiner disagrees and notes that, as provided in the last sentence of the interview summary dated May 19, 2020 and page 3 of the non-final office action dated October 8, 2020, ‘Examiner notes that the location of Applicant’s tightening nut 34 as shown in Fig. 5 relative to the arm of the guide component and the pinning member is shown to differ from that of Cain.’. That is, it is the location of Applicant’s tightening nut 34 that differ from Cain when the location is considered relative to the arm and the pinning member. However, such has not been claimed. Instead the present amendment further defines the location of the nut relative to the first end of the first arm of the guide component in a similar manner to that disclosed by Cain as detailed in the rejection below. In order to advance prosecution, Examiner suggests amending to claim the location of Applicant’s tightening nut 34 as shown in Fig. 5 relative to the arm of the guide component and the pinning member in a manner that differs from that of Cain. For example, ‘when assembled for use, the shank tightening nut positioned on a side of the first arm that is closest/nearest to the tip of the localizing pinning member’ or ‘when assembled for use, the shank tightening nut positioned between the tip of the pinning member and the first end of the first arm’.

Claim Interpretations/Notifications - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: intra articular localizing pinning member in claim 1 lines 4-6 and claim 17 lines 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 line 9 should read ““scale, wherein the localizing””.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is unclear with regards to ‘a second line’ in line 4 and if such is intended to refer to or be in addition to the ‘a second line’ of line 2. Examiner is interpreting this as referring to, and suggests amending as, “a track of the drill, pin or punch forming the 
Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cain (US 5,334,205) in view of Lieberman (US 2006/0079908).
As to claims 1, 2, and 8-15, Cain discloses a system (Figs. 3-5) capable of use for accessing extra articular lesions or abnormalities or intra osseous lesions or abnormalities or bone marrow lesions or all (if one so chooses, shown in Fig. 5 for use with bone, e.g. if there were an abnormality positioned on the edge of sacrum that 30 is inserted through; i.e. the system is capable of having the pinning member inserted in such an abnormality and being operated as disclosed), the system comprising: a guide component (32, 34, 36, 38, 66, 50, 42, 44, 40, 46, i.e. the device of Figs. 3 and 5 except for the localizing pinning member), the guide component having a first arm (36, 32, see illustration of Fig. 3) with a first end (see illustration of Fig. 3, Fig. 3), a shank tightening nut (32) located at the first end of the first arm (Fig. 3) capable of use for attachment to claim 2, Cain discloses that utilization of the localizing pinning member is capable of including inserting the localizing pinning member through cartilage or subchondral bone into the claim 8, Cain discloses that a second entry access alignment is directed by a position of the localizing pinning member and the guide component (Fig. 5), a first and second entry access being oriented in the same plane (Figs. 4 and 5). As to claim 9, Cain discloses that a first line extends along a track of the localizing pinning member (Fig. 5) and a second line extends along a track of the drill, pin or punch forming the second entry access (Fig. 5), wherein the first and second lines intersect (Fig. 5). As to claim 10, Cain discloses that the first entry access has an end in or through the lesion or abnormality (bottom end as shown in Fig. 5) and the second entry access has an end at least in proximity to, in or through the lesion or abnormality (right end as shown in Fig. 5), wherein the first access end is located short of, beyond, or an intersection of the second line extending from the track of the second entry access (Fig. 5). As to claim 11, Cain that the guide component has the second arm capable of use for guiding a drill, a punch or a pin (70, Fig. 5, col. 4 lines 40-41). As to claim 12, Cain discloses that the first arm is a straight bar (36, 32) and the second arcuate arm extends arcuately from the second end of the first arm to an end of the second arcuate arm (Fig. 5), the second arcuate arm having a moveable guide (66) with an opening (see illustration of Fig. 3, where the opening is shown holding another structure in Fig. 3 using dashed lines and shown in Fig. 5 with pin 70 inserted therethrough, col. 4 lines 33-45) capable of use for passing the drill, punch or pin (70, Fig. 5, col. 4 lines 40-41). As to claim 13, Cain discloses that the moveable guide is configured along the second arcuate arm at any angle between 30[Symbol font/0xB0] up to 60[Symbol font/0xB0] relative to the localizing pinning member (in as much as Applicant’s, Figs. 3 and 5). As to claim 14, Cain discloses that claim 15, Cain discloses that the guide component has a tightening clamp (46, 44, 42) and tightening nut (40) capable of use to fix the tubular sleeve to the second arcuate arm (Figs. 3 and 5, col. 3 lines 59-62, col. 4 lines 18-22). 
Cain is silent the shank having a graduated or calibrated depth scale.
Lieberman teaches a similar system (Figs. 1-7) comprising: intra articular localizing pinning members (12, 14) having an end or tip (see illustration of Fig. 1) and a shank (see illustration of Fig. 1) with a graduated depth scale (see illustration of Fig. 1, Figs. 1-2A and 7, ¶104). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shank as disclosed by Cain by adding a graduated depth scale and specifying/clarifying a constant diameter of the exposed portion as taught by Lieberman in order to enable measuring of the depth of the intra articular localizing pinning member’s penetration (Lieberman ¶104). 


    PNG
    media_image1.png
    809
    1512
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    1101
    media_image2.png
    Greyscale


As to claim 17, Cain discloses a system (Figs. 3-5) capable of use for accessing extra articular lesions or abnormalities or intra osseous lesions or abnormalities or bone marrow lesions or all (if one so chooses, shown in Fig. 5 for use with bone, e.g. if there were an abnormality positioned on the edge of sacrum that 30 is inserted through; i.e. 
Cain is silent the shank having a graduated or calibrated depth scale.
Lieberman teaches a similar system (Figs. 1-7) comprising: intra articular localizing pinning members (12, 14) having an end or tip (see illustration of Fig. 1) and a shank (see illustration of Fig. 1) with a graduated depth scale (see illustration of Fig. 1, Figs. 1-2A and 7, ¶104). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the shank as disclosed by Cain by adding a graduated depth scale and specifying/clarifying a constant diameter of the exposed portion as taught by Lieberman in order to enable measuring of the depth of the intra articular localizing pinning member’s penetration (Lieberman ¶104).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775